DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.

This Office Action is in response to amendments and remarks filed February 18, 2022.  Claims 10-20 are currently pending.
Applicant filed a Request for Continuation on February 18, 2022 with an IDS. The references in the IDS do not change the reason for Allowance noted in Office Action dated November 18, 2021. The claims are still in condition for allowance.

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 10, the prior art of record individually or in combination fails to teach an encoder system as claimed, comprising: a configurable detector array including a plurality of detectors; a memory configured to store a partition map, wherein the partition map defines a state for each of the detectors; more specifically in combination with a controller operable to read from the memory the partition map and to configure the configurable detector array according to the partition map; an emitter operable to generate a flux modulated by a motion object, wherein the detectors are operable to generate currents in response to the flux; a first means for assigning weights to the currents; and a second means for grouping the currents generated by the detectors having a same state.
Claims 11-16 are allowed because of their dependency on claim 10.
In regards to claim 17, the prior art of record individually or in combination fails to teach a method of adjusting an optical encoder system as claimed, comprising: retrieving a partition map from a memory; more specifically in combination with configuring a photodetector array based on the partition map, the photodetector array comprising a plurality of photodetectors, wherein each photodetector in the photodetector array is assigned a quadrature state by the partition map; performing a light intensity detection by the photodetector array; and adjusting weights of current outputs from the plurality of photodetectors to mitigate a light intensity non-uniformity identified by the light intensity detection.
Claims 18-20 are allowed because of their dependency on claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER D BENNETT/Examiner, Art Unit 2878